                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                               1:16-cv-01038

ARIANA QAYUMI,                                 )
                                               )
                    Plaintiff,                 )   DUKE UNIVERSITY’S
                                               )   NOTICE IN RESPONSE TO
             v.                                )   COURT’S DOCKET ENTRY 111
                                               )
DUKE UNIVERSITY,                               )
                                               )
                    Defendant.                 )


      As invited by the Court in its docket entry on August 22, 2018 [DE 111], counsel

for Duke University has reviewed the cases for an appellate decision by the Fourth

Circuit addressing whether fees charged by private process servers are recoverable as

costs. Counsel for Duke University has not located any decision by the Fourth Circuit

addressing this issue. Duke University relies on United States District Court for the

Middle District of North Carolina Bill of Costs Guide (providing that reasonable costs for

service by private process serves are normally taxable) and Rule 54.1(c)(1)(v) of the

Rules of Practice and Procedure of the United States District Court for the Middle

District of North Carolina (providing same).

      This the 7th day of September, 2018.

                                               /s/ Dixie T. Wells
                                               Dixie T. Wells
                                               N.C. State Bar No. 26816
                                               Christopher W. Jackson
                                               N.C. State Bar No. 42939
                                               ELLIS & WINTERS LLP
                                               300 N. Greene, Suite 800




     Case 1:16-cv-01038-CCE-JLW Document 111 Filed 09/07/18 Page 1 of 3
                                 Greensboro, NC 27401
                                 Tel. (336) 217-4193
                                 Fax (336) 217-4198
                                 dixie.wells@elliswinters.com
                                 chris.jackson@elliswinters.com

                                 Thomas H. Segars
                                 N.C. State Bar No. 29433
                                 ELLIS & WINTERS LLP
                                 P O Box 33550
                                 Raleigh, NC 27636
                                 Tel. (919) 865-7000
                                 Fax (919) 865-7010
                                 tom.segars@elliswinters.com

                                 Attorneys for Defendant Duke University




                                2

Case 1:16-cv-01038-CCE-JLW Document 111 Filed 09/07/18 Page 2 of 3
                           CERTIFICATE OF SERVICE

      This is to certify that I have electronically filed a copy of the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filling to

the following:

             Robert C. Ekstrand
             Stefanie Sparks Smith
             Ekstrand & Ekstrand LLP
             110 Swift Avenue, Second Floor
             Durham, North Carolina 27705
             rce@ninthstreetlaw.com
             sas@ninthstreetlaw.com

             Kerry Sutton
             Sutton & Lindsey, PLLC
             3215 Deerchase Wynd, Suite 203
             Durham, NC 27712
             kws@suttonlindsay.com

      This the 7th day of September, 2018.


                                             /s/ Dixie T. Wells
                                             Dixie T. Wells




     Case 1:16-cv-01038-CCE-JLW Document 111 Filed 09/07/18 Page 3 of 3
